DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/23/20201 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant Argues: Claims 1-10 are rejected under 35 USC 101 as allegedly directed to the judicial exception of an abstract idea of "certain methods of organizing human activity" (alleged "commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations)") without amounting to significantly more than the judicial exception. Applicant respectfully traverses the rejection... the rejection seems to allege that the claims are directed to the abstract idea of a "fundamental economic concept" falling into the category of "certain methods of organizing human activities," but the rejection does not explain how the claims are allegedly directed such abstract idea besides merely concluding that the claim features are allegedly directed to judicial exceptions of categorized as "commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations)” pp .7-8.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner noted that the examiner provided limitation-by-limitation claim map in which key features were struck out, i.e., 
	Remarks to I.
Applicant Argues:  The USPTO 2019 PEG Updated Guidance on 35 USC 101 provides exact examples for such alleged abstract ideas, and it is respectfully submitted that at least the pending claims do not fall into the categories of ineligible matter noted by that USPTO Guidance, and further explanation of the Applicant’s position is provided below. It is respectfully submitted that the pending claims do not recite a “fundamental economic concept” falling into the category of “certain methods of organizing human activity” because the claimed features represent neither the alleged “fundamental economic concept” nor “certain methods of organizing human activity.” Further, as with USPTO’s own logic regarding example claims provided by the USPTO, it is also respectfully submitted that the claims are not directed to the alleged “certain methods of organizing human activity.” pp . 8.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully disagrees.  The rejection provided limitation-by-limitation claim map in which key features were struck out, i.e., those were found to be a recitation of generic computer components.  The examiner then provided an explanation on how such limitations would fall under the groupings of “Mental Processes” and/or “Certain Methods Of Organizing Human Activity”.  The examiner noted such “calculations” and “selection” in the context of this claim encompasses the user 
Applicant Argues: It is respectfully submitted that the pending claims do not recite a “fundamental economic concept” falling into the category of “certain methods of organizing human activity” because the claimed features represent neither the alleged “fundamental economic concept” nor “certain methods of organizing human activity.” Further, as with USPTO’s own logic regarding example claims provided by the USPTO, it is also respectfully submitted that the claims are not directed to the alleged “certain methods of organizing human activity.” p. 8.
Examiner’s Response:  The examiner never cited the claims to fall under a Fundamental Economic practice.  The examiner did not that the claims do fall under the category “certain methods of organizing human activity” as the claim recites commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The examiner notes that the claims recite sales activities and/or behaviors, thus they would fall under the concept of Certain Methods of Human activities.  Therefore the examiner finds this argument not persuasive.
As further support, Applicant respectfully submits that the claims should not be found directed to an abstract idea for at least reasons similar to those discussed in the USPTO's January 7, 2019 "2019 PEG Examples 37 through 42". That guidance supersedes the USPTO's previous positions. By the rejection's reasoning, the Example 39 in the USPTO's PEG guidance, would also be so related and therefore patent ineligible, yet that PEG guidance instead directs that Example 39 is patent eligible...  By the rejection's reasoning, it seems that a human mind or with the aid of pen and paper could perform the features of Example 39, yet, the new PEG guidance indicates that those features are neither directed to mental processes because those features "are not practically performed in the human mind."... additionally, the example also indicates that such example features do "not recite any method of organizing human activity" and as such, Applicant also therefore respectfully traverses the rejection's additional characterization of the claims as allegedly directed to such "method of organizing human activity." pp. 8-9.
Examiner’s Response:  The examiner respectfully notes that the Claim in Example 39, is different from that claimed by applicants.  These features are not analogous so the analysis for Example 39 would not apply to that features as currently claimed.  Therefore the examiner finds this argument not persuasive.
Applicant Argues: Such training in the example claim is merely mathematical operations which could be performed on pen and paper or in a human mind, yet are not, by the USPTO’s currently instructed analysis, directed to an abstract idea because those features cannot be practically performed with pen and paper or in the human mind nor would such features be found to be actually practically so performed. Similarly, the features of claim 1, and the other independent claims for example, are also "not practically performed in the human mind" and are similarly not directed to the alleged exception. p. 10
	Examiner’s Response:  The examiner respectfully disagrees.  The examiner noted such “calculations” and “selection” in the context of this claim encompasses the user manually calculating and selecting such information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Applicant Argues: ... at least in view of such features of claim 1 as a whole, for example, there would have been understood such technical advantage by using a prediction model to calculate sales monetary amount configuration rate that is ratio of the sales amount to the sales amount of the target product group, for products having no sales results before, and also to calculate the sales monetary amount configuration rate for products having sales results before, thus providing a technical advantage as to an effect of prioritizing products for recommendation on the same scale. Therefore, it is respectfully submitted that one of ordinary skill in the art in view of the cited references would have understood the claimed features to represent a technical solution to a technical problem. p. 11
	Examiner’s Response:  The examiner respectfully disagrees.  The examiner has noted that the “a processor” and/or “medium” are generic computer components.  As explained above the claim would fall under the groupings of “Mental Processes” and/or “Certain Methods Of Organizing Human Activity”.  Therefore the examiner respectfully notes that the claims recite an abstract idea. 
Remarks to II.
... Among other points, that guidance suggests that claims should be allowed under 35 USC 101 when the Examiner would find that one of ordinary skill in the art would have understood claimed features to be advantageous in that art. As explained above and further in the context of pending the 35 USC 103 rejection, it is respectfully submitted that one of ordinary skill in the art would have found the claimed features to be advantageous.... USPTO burden which factually greater than that of 35 USC 103 in that even if various features may be obvious under 35 USC 103 such obviousness fails to imply that anyone of ordinary skill in the art has ever actually implemented such features much less routinely or conventionally under a 35USC 101 analysis, and as such, failure to show obviousness under 35 USC 103 necessarily indicates that the USPTO has failed to show that the claim features, as a whole, are any of well-known, routine, and conventional. As such, it is respectfully requested that the rejections be withdrawn for these reasons and for those discussed further herein which, as discussed below, it is respectfully submitted that at least the presently claimed features are not anticipated by the rejection’s cited reference and are therefore also neither obvious nor conventional, routine, and well-known. pp. 12-13.
Examiner’s Response: The examiner respectfully disagrees.  The examiner notes a claim can recite an abstract idea even if there is lack of a USC 102/103 rejection.  The examiner notes that with respect to 35 U.S.C. 101, more specifically, with analysis to an abstract idea; the 2019 PEG analysis is performed in order to determine if a claim is an abstract idea.  35 USC 102/103 do not play part in this analysis.  Therefore the examiner finds this argument not persuasive.
Remarks to III.
Applicant Argues: ...• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Certainly the rejection's identified abstract idea would not be monopolized by the claimed features, as in contrast to the rejection, at least all of the alleged abstract idea is not within the scope of the claim. The pending claims are neither "a drafting effort designed to monopolize the exception" nor would the claims "monopolize the exception" alleged by the rejection. p. 14.
Examiner’s Response:   The examiner respectfully disagrees.  The examiner has noted that the only additional elements are “a processor” and/or “medium” to perform such calculating and selecting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Applicant Argues: For example, viewing the PEG example 40 claim 1 "2A-Prong 2: Integrated into a Practical Application?" analysis... Similarly, the present claims also represent a particular improvement, such as illustrated with respect to the exemplary embodiments of Applicant's Specification cited above. For example, see also the PEG example 42 claim 1 where the claimed features are noted as patent eligible for merely allowing for a practical application, vet such example claim would be found ineligible under the rejection's reasoning. However, since the PEG indicates that that claim is patent eligible, it is respectfully requested that the rejection's reasoning be reconsidered for at least the above-noted reasons. pp. 14-15.
Examiner’s Response:   The examiner respectfully disagrees for the reasons noted above.
It is respectfully submitted that the pending rejection is improper or at least incomplete in failing to identify whether one of ordinary skill in the art would have understood the claimed features in sufficient detail to understand that such features represent at least a potential for advantages. It is respectfully submitted that one of ordinary skill in the art would have understood at least the pending claim features to at least allow for advantages as discussed above and further below in the context of the 35 USC 103 rejection and as explicitly cited in the Applicant’s Specification and seemingly alleged by the rejection in view of its combination of references.
The examiner respectfully disagrees.  The examiner notes a claim can recite an abstract idea even if there is lack of a USC 102/103 rejection.  The examiner notes that with respect to 35 U.S.C. 101, more specifically, with analysis to an abstract idea; the 2019 PEG analysis is performed in order to determine if a claim is an abstract idea in Step 2A-Prong One and then in Step 2A-Prong Two another analysis takes place to see if the claims recite a practical application.  In this instance the claims recite (i.e., as a generic processor performing a generic computer functions, for example calculating and selecting) thus the claims are recited at high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 35 USC 102/103 do not play part in this analysis.  Therefore the examiner finds this argument not persuasive.
Applicant Argues: As discussed above, although the pending rejection at least seems to partly rely on somewhat similar analysis under this example claim 42, it is respectfully submitted that the rejection has failed to apply the analysis suggested with respect to example claim 42 and as such it is respectfully submitted that the claims should be found patent eligible for at least reasons similar to those discussed for example claim 42.

Remarks to IV. 
Applicant Argues: As discussed herein, it is respectfully submitted that the claimed elements are unconventional and are more than well-understood, routine, conventional activity in the field as the claimed elements are instead inventive.... That is, even if the alleged abstract idea were considered to be what the claims were directed to, the alleged abstract idea is nonetheless unconventional and should therefore be found amounting to significantly more than the abstract idea as directed by the above-noted guidance. p. 17.
Examiner’s Response: The examiner respectfully disagrees.  The examiner notes the only additional elements that were not found to be part of the abstract idea were a processor and a memory in order to perform such steps of calculating and selecting.  The examiner notes that use of a processor and memory in a device are well-understood, routine and conventional.  Therefore the examiner finds these arguments not persuasive.  
Applicant Argues: There is no factual basis in the record on which to support a contention that at least all of the pending features of the present claim, at least as specifically claimed as a whole, have ever been conceived of prior to the present application, and as such, it is respectfully submitted that  the claimed features are not well-understood, routine, and conventional but instead amount to significantly more than the alleged abstract idea.  Even if the USPTO January and October 2019 Updates were presented after Berkheimer, the cited portions of Berkheimer are not contradicted by either of those Updates and as such, it is  respectfully submitted that the portions of Berkheimer as cited herein have not been superseded and remain relevant and support the Applicant's contention that the pending rejection should be withdrawn. p. 18.
Examiner’s Response: The examiner respectfully disagrees.  The examiner notes the only additional elements that were not found to be part of the abstract idea were a processor and a memory in order to perform such steps of calculating and selecting.  The examiner notes that use of a processor and memory in a device are well-understood, routine and conventional.  Therefore the examiner finds these arguments not persuasive.  
Applicant Argues: Not only does the Applicant respectfully submit that the claims are non-obvious but also that there is no factual evidence of record to suggest that the pending claim features are any of well-known, routine, and conventional, a higher burden on the USPTO under 35 USC 101 than the obviousness burden under 35 USC 103, of which Applicant respectfully submits that they are not. It is respectfully submitted that each claim at least as a whole is respectively more than what is well-understood, routine, and conventional for the reasons discussed herein. p. 18.
Examiner’s Response: The examiner respectfully disagrees.  The examiner notes “a processor” and/or “medium” to perform the calculating and selecting steps and thus amounts to no more than mere instructions to apply the exception using a generic computer component.  The examiner notes MPEP 2106.05(d)(ii) cites to this with respect to performing repetitive calculation, electronic recordkeeping and storing and retrieving information in memory which covers the performance of a processor/medium performing the calculating and selecting steps. Therefore the examiner finds these arguments not persuasive.  

.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “...select products having an average or higher the sales monetary amount configuration information ...” (emphasis added).  The examiner suggest removing “the.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "first configuration rate" in the limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating various configuration information and selecting products based on said calculations.
More specifically, Claim 1, and 7 and 9 recite:
A product lineup recommendation 


calculate, on a basis of sales results for a target store during a predetermined past period, first configuration information, which is a sales monetary amount configuration rate that is a ratio of a sales amount of products having sales results at the target store to a sales amount of a target product group; 

selects a specified number of products from among the products for which the first configuration information is calculated and the products for which the second configuration information is calculated, in descending a order of the sales monetary amount 2 configuration rate that is the ratio of the sales amount of products having sales results at the target store to the sales amount of the target product group..

Further the claims can fall under “Certain Methods Of Organizing Human Activity” as the claim recites commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “a processor” and/or “medium” to perform such calculating and selecting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “a processor” and/or “medium” to perform the calculating and selecting steps and thus amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further dependent Claim(s) 2-6, 8, and 10 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1, 7, and 10 as the further recite similar concepts that fall under Step 2A-Prong one. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puskorius (US 8,428,985 B1) in view of Ray et al. (US 2016/0260110 A1) and Mello (US 2014/0249960 A1) and Fuloria et al. (US 6,801,908 B1).

Regarding Claim 1, and similarly Claim 7 and 9;
Puskorius teaches product lineup recommendation device (Abstract and col. 3, lines 4-15 - the system projects sales and inventory based on reported data and/or assumptions that various quantities of items having various configurations of features have been or will be ordered. The system then performs an optimization to determine quantities of items with various features that the dealer should order. The system then may recommend quantities of items containing various features, i.e., quantities of recommended configurations, to be ordered. The optimization may include minimizing a function of the difference between projected inventory mix rates and target inventory mix rates, where the target may be based on expected sales) comprising: 
	a memory storing (FIG. 1); 
at least one processor configured to execute the instructions to (FIG. 1); 
calculate, on a basis of sales results for a target store during a predetermined past period, first configuration information, which is sales monetary amount configuration... products having sales results at the target store (col. 37, lines 54-col. 38, lines 3 - Generally, data preprocessing includes determining weighted dealer sales 306, weighted feature level dealer sales 316, weighted market sales 312, weighted feature level market sales 320, weighted dealer inventory 704, weighted market inventory 708, weighted feature level dealer inventory 712, and weighted feature level market inventory 716. Data preprocessing is discussed in more detail with regard to FIG. 27. After step 2610 is executed and the data is in a suitable format, steps 2620, 2630, and 2650 each may be executed next, either sequentially or in parallel, or in some combination of sequentially and in parallel); 
calculate second configuration information... (col. 37, lines 54-col. 38, lines 3 - Generally, data preprocessing includes determining weighted dealer sales 306, weighted feature level dealer sales 316, weighted market sales 312, weighted feature level market sales 320, weighted dealer inventory 704, weighted market inventory 708, weighted feature level dealer inventory 712, and weighted feature level market inventory 716. Data preprocessing is discussed in more detail with regard to FIG. 27. After step 2610 is executed and the data is in a suitable format, steps 2620, 2630, and 2650 each may be executed next, either sequentially or in parallel, or in some combination of sequentially and in parallel); 
selects a specified number of products from among the products for which the first configuration information is calculated and the products for which the second configuration information is calculated... in a order of sales monetary amount configuration... (FIG. 23 and col. 39, lines 57-col. 40, lines 6 - Next in step 2670, dealer specific order selections are made. For example, these dealer specific order selections may include which configurations of features should be ordered, and how many of each configuration that should be ordered. Generation of dealer specific order selections is discussed in more detail with regard to FIG. 33. Next in step 2680, individualized dealer reports 2102 are generated. For example, the inventory management server 150 may create a dealer report 2102 based on the dealer specific order selections generated for a target dealer 420 in step 2670. Dealer reports 2102, including recommended order configurations, may be made available in either human-readable and/or machine-readable format).

...which is a sales monetary amount configuration information rate that is a ratio of a sales amount of products having sales results at the target store to a sales amount of a target product group;
 ...which is sales monetary amount configuration rate for products having no sales results at the target store during the period on a basis of a prediction model that predicts a sales monetary amount rate for single product items; and 
...in descending order of monetary amount indicated....rate that is the ratio of the sales amount of products having sales results at the target store to the sales amount of the target product group.
However, in an analogous art, Fuloria teaches:
calculate, on a basis of sales results ...which is a sales monetary amount configuration information rate that is a ratio of a sales amount of products having sales results at the target store to a sales amount of a target product group/rate that is the ratio of the sales amount of products having sales results at the target store to the sales amount of the target product group. (Fuloria, col. 3, lines 6-14 - This method uses the concept of `product demand ratios`. The product demand ratio is defined as the ratio of sales of a particular product (SKU) to the total sales of all products in the corresponding product category (SKU set). This ratio is usually estimated from the historical proportion of sales for various products or SKUs in an SKU set. Thus, the total sales' forecast that has been made at an aggregate level, such as an SKU set level, may be disaggregated to the individual SKU levels by using the product demand ratios).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Fuloria to the a calculation [of] first configuration of 
One would have been motivated to combine the teachings of Fuloria to Puskorius to do so as it allows to estimate customer demand using forecasting techniques (Fluoria, col. 3, lines 51-52).
However, in an analogous art, Ray teaches:
calculate... ...which is sales monetary amount configuration ... for products having no sales results at the target store during the period on a basis of a prediction model that predicts a sales monetary amount rate for single product items (Ray, Abstract and [0029] and [0034] - A common approach for grouping SKUs with no prior sales data is to group the SKU using semantic data about the SKU... There might be one feature that takes precedence of others or the combination of all the features with some weighting that best predicts the performance of this new SKU. It has been found that previous methods of using semantic data for to group SKUs for prediction purposes has not been very successful. A new method of using semantic data to group SKUs is desired.  Mathematically speaking, the problems to be solved can be expressed using matrix mathematics. Let Matrix Y be an n.times.m matrix containing information about sales per time period).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ray to the a calculation [of] second configuration and sales monetary configuration rate of Puskorius and Fuloria to include ...which is sales monetary amount configuration ...for products having no sales results at the target store during the period 
One would have been motivated to combine the teachings of Ray to Puskorius and Fuloria do so as it allows to accurately forecast sales for a new item to be introduced in a retail business (Ray, [0001]-[0002]).
Further in an analogous art, Mello, teaches [displaying] ...in descending order of monetary amount indicated by the sales monetary amount (Mello, [0050] - Thus, the most revenue generating item is listed first and other items are listed in descending order based on revenue generation.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mello to the report of Puskorius in view of Ray to include [displaying] ...in descending order of monetary amount indicated by the sales monetary amount.
One would have been motivated to combine the teachings of Mello to Puskorius and Fuloria and Ray to do so as it provides to distinguish between gross and net revenue generated for each item (Mello, [0050]).

Regarding Claim 2, and similarly Claim 8 and 10;
Puskorius in view of Fuloria and Ray and Mello disclose the device according to Claim 1.
Puskorius further discloses wherein the process is configured to execute the instructions to select products, ...by the sales monetary amount configuration ..., from among the products for which the first configuration information... is calculated (col. 39, lines 45-63 and col. 48, lines 61-66 - Next, in step 3308, the inventory management server 150 generates a list of recommended order configurations. For example, the inventory management server 150 may determine a corresponding numeric count of the number of items of each configuration of the possible configurations 1802 to recommend.) and then selects products, [by] the sales monetary amount configuration information..., from among the products for which the second configuration information is calculated, after the selection of the products for which the first configuration information is calculated (col. 39, lines 45-63 - Next, in step 3308, the inventory management server 150 generates a list of recommended order configurations. For example, the inventory management server 150 may determine a corresponding numeric count of the number of items of each configuration of the possible configurations 1802 to recommend.).  As reasonably constructed each configuration is evaluated from the possible configurations for recommendation therefore reading on selecting... after the selection of the products for which the first configuration information is calculated.
Further in an analogous art, Fluroia, teaches sales monetary amount configuration rate that is a ratio of a sales amount of products having sales results at the target store to a sales amount of a target product group (Fuloria, col. 3, lines 6-14 - This method uses the concept of `product demand ratios`. The product demand ratio is defined as the ratio of sales of a particular product (SKU) to the total sales of all products in the corresponding product category (SKU set). This ratio is usually estimated from the historical proportion of sales for various products or SKUs in an SKU set. Thus, the total sales' forecast that has been made at an aggregate level, such as an SKU set level, may be disaggregated to the individual SKU levels by using the product demand ratios).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Fuloria to configuration ... of Puskorius in view of Fuloria 
One would have been motivated to combine the teachings of Fuloria to Puskorius in view of Fuloria and Ray and Mello to do so as it allows to estimate customer demand using forecasting techniques (Fluoria, col. 3, lines 51-52).
Further in an analogous art, Mello, teaches [displaying] ...in descending order of monetary amount indicated by the sales monetary amount (Mello, [0050] - Thus, the most revenue generating item is listed first and other items are listed in descending order based on revenue generation.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mello to the displaying within the report of Puskorius in view of Fuloria and Ray and Mello to include [displaying] ...in descending order of monetary amount indicated by the sales monetary amount.
One would have been motivated to combine the teachings of Ray to Puskorius in view of Fuloria and Ray and Mello to do so as it provides to distinguish between gross and net revenue generated for each item (Mello, [0050

Regarding Claim 3;
Puskorius in view of Fuloria and Ray and Mello disclose the device according to Claim 1.
Puskorius further discloses wherein the processor is configured to execute instructions to select products having an average or higher monetary by the sales monetary amount configuration information... for the target store from among the products for which the first (FIG. 23 and col. 7, lines 34-53 – fast turning inventory and col. 34, lines 1-12).
Further in an analogous art, Fluroia, teaches sales monetary amount configuration rate that is a ratio of a sales amount of products having sales results at the target store to a sales amount of a target product group (Fuloria, col. 3, lines 6-14 - This method uses the concept of `product demand ratios`. The product demand ratio is defined as the ratio of sales of a particular product (SKU) to the total sales of all products in the corresponding product category (SKU set). This ratio is usually estimated from the historical proportion of sales for various products or SKUs in an SKU set. Thus, the total sales' forecast that has been made at an aggregate level, such as an SKU set level, may be disaggregated to the individual SKU levels by using the product demand ratios).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Fuloria to configuration ... of Puskorius in view of Fuloria and Ray and Mello to sales monetary amount configuration information rate that is a ratio of a sales amount of products having sales results at the target store to a sales amount of a target product group.
One would have been motivated to combine the teachings of Fuloria to Puskorius in view of Fuloria and Ray and Mello to do so as it allows to estimate customer demand using forecasting techniques (Fluoria, col. 3, lines 51-52).

Regarding Claim 4;
Puskorius in view of Fuloria and Ray and Mello disclose the device according to Claim 1.
(FIG. 23 and FIG. 26 and col. 7, lines 34-53 – fast turning inventory... improve item turn rate and  col. 34, lines 1-12 and col. 39, lines 45-57 – Further, a variance for the estimated turn rates may also be computed which is used to adjust average turn rates according to their variance. Evaluation of the turn rate calculators is discussed in more detail with regard to FIG. 32.).  As reasonably constructed different configurations can be recommended based on the turn rates if a dealer is underperforming.  
Further in an analogous art, Fluroia, teaches sales monetary amount configuration information rate that is a ratio of a sales amount of products having sales results at the target store to a sales amount of a target product group (Fuloria, col. 3, lines 6-14 - This method uses the concept of `product demand ratios`. The product demand ratio is defined as the ratio of sales of a particular product (SKU) to the total sales of all products in the corresponding product category (SKU set). This ratio is usually estimated from the historical proportion of sales for various products or SKUs in an SKU set. Thus, the total sales' forecast that has been made at an aggregate level, such as an SKU set level, may be disaggregated to the individual SKU levels by using the product demand ratios).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Fuloria to configuration(s) ... of Puskorius in view of 
One would have been motivated to combine the teachings of Fuloria to Puskorius in view of Fuloria and Ray and Mello to do so as it allows to estimate customer demand using forecasting techniques (Fluoria, col. 3, lines 51-52).

Regarding Claim 5;
Puskorius in view of Ray and Mello disclose the device according to Claim 1.
Puskorius further discloses wherein, in the case where the number of products having the average or higher sales monetary amount configuration ... for the target store is less than the specified number, the processor is configured to execute the instructions to select the products... in ... of the sales monetary amount configuration... of first configuration information or the second configuration information, from among the products not selected  (FIG. 23 and FIG. 26 and col. 7, lines 34-53 – fast turning inventory... improve item turn rate and  col. 34, lines 1-12 and col. 39, lines 45-57 – Further, a variance for the estimated turn rates may also be computed which is used to adjust average turn rates according to their variance. Evaluation of the turn rate calculators is discussed in more detail with regard to FIG. 32.).  As reasonably constructed different configurations can be recommended based on the turn rates if a dealer is underperforming.  
Further in an analogous art, Fluroia, teaches sales monetary amount configuration information rate that is a ratio of a sales amount of products having sales results at the target store to a sales amount of a target product group (Fuloria, col. 3, lines 6-14 - This method uses the concept of `product demand ratios`. The product demand ratio is defined as the ratio of sales of a particular product (SKU) to the total sales of all products in the corresponding product category (SKU set). This ratio is usually estimated from the historical proportion of sales for various products or SKUs in an SKU set. Thus, the total sales' forecast that has been made at an aggregate level, such as an SKU set level, may be disaggregated to the individual SKU levels by using the product demand ratios).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Fuloria to configuration(s) ... of Puskorius in view of Fuloria and Ray and Mello to sales monetary amount configuration information rate that is a ratio of a sales amount of products having sales results at the target store to a sales amount of a target product group.
One would have been motivated to combine the teachings of Fuloria to Puskorius in view of Fuloria and Ray and Mello to do so as it allows to estimate customer demand using forecasting techniques (Fluoria, col. 3, lines 51-52).
Further in an analogous art, Mello, teaches [displaying] ...in descending order of monetary amount indicated by the sales monetary amount (Mello, [0050] - Thus, the most revenue generating item is listed first and other items are listed in descending order based on revenue generation.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mello to the displaying within the report of Puskorius in view of Fuloria and Ray and Mello to include [displaying] ...in descending order of monetary amount indicated by the sales monetary amount.
(Mello, [0050


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627